      Case 2:15-cv-00087-SPL Document 245 Filed 05/07/19 Page 1 of 2




1    J. Arthur Eaves/Bar No. 019748
     Robin E. Burgess/Bar No. 015330
2    SANDERS & PARKS, P.C.
     3030 North Third Street, Suite 1300
3    Phoenix, AZ 85012-3099
4    J. Arthur Eaves
     Direct Phone: (602) 532-5730
5    Direct Fax: (602) 230-5034
     E-Mail: Artie.Eaves@SandersParks.com
6
     Robin E. Burgess
7    Direct Phone: (602) 532-5783
     Direct Fax: (602) 230-5048
8    E-mail: Robin.Burgess@SandersParks.com
9    Attorneys for Maricopa County
10                            UNITED STATES DISTRICT COURT
11                                       DISTRICT OF ARIZONA
12
13    Bret Frimmel; Pishka, Inc.; and BRF
      Enterprises, LLC; Lisa and William Bruce          NO. 2-15-cv-00087-SPL
14    Norton, wife and husband,
                                                       NOTICE OF CONFLICT
15                          Plaintiff,
16    v.
17    Joseph M. Arpaio, et al.,
18                          Defendants.
19
              Counsel for Maricopa County is in receipt of Doc. 244, which sets a final pretrial
20
     conference on September 17, 2019 at 10:00 a.m. Undersigned counsel has a conflict with
21
     this date, as counsel are scheduled to be in a two-week trial of Milke v. Maricopa County,
22
     Case No. 2:15-cv-00462-ROS before The Honorable Roslyn Silver commencing
23
     September 10, 2019. It is respectfully requested that the final pretrial conference be
24
     rescheduled to a date after September 30, 2019, to allow counsel to conclude the conflicting
25
     trial.
26
      Case 2:15-cv-00087-SPL Document 245 Filed 05/07/19 Page 2 of 2




1
2           RESPECTFULLY SUBMITTED this 7th day of May, 2019.
3
                                               SANDERS & PARKS, P.C.
4
5                                              By       /s/ J. Arthur Eaves
                                                    J. Arthur Eaves
6                                                   Robin E. Burgess
                                                    3030 North Third Street, Suite 1300
7                                                   Phoenix, Arizona 85012-3099
                                                    Attorneys for Maricopa County
8
9                                  CERTIFICATE OF SERVICE
10          I hereby certify that on May 7, 2019, I electronically transmitted the attached
11   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
12   of Electronic Filing to the following ECF registrants:
13
14                                Leon B. Silver/Andrew S. Jacob
                                      Attorneys for Plaintiffs
15
                                          Michele Iafrate
16                                Attorney for MCSO Defendants

17
18          A courtesy copy with a copy of the Notice of Electronic filing was also mailed to

19   HONORABLE STEVEN P. LOGAN on this same date at the following address:

20                             HONORABLE STEVEN P. LOGAN
                                   United States District Court
21                       Sandra Day O’Connor U.S. Courthouse, Suite 521
                               401 West Washington Street, SPC 82
22                                    Phoenix, AZ 85003

23
24
25   /s/ Michele Logan
26


                                                -2-
